UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5014



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES BOYD SOUTHERN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CR-04-157)


Submitted:   February 22, 2006            Decided:   August 11, 2006


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Megan J. Schueler, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, Acting United States Attorney, Joshua C. Hanks, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Boyd Southern appeals his convictions after a trial

for two counts of being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g), 924(a)(2) (2000), and two counts

of knowingly possessing stolen firearms, in violation of 18 U.S.C.

§§ 922(j), 924(a)(2) (2000).     Southern contends the evidence was

insufficient to show he had knowledge the firearms were stolen. He

further contends Congress cannot criminalize the possession of

firearms where the only evidence of interstate commence is that the

weapons once moved across state lines.      He further contends his

ninety-seven month sentence is unreasonable.     Finding no error, we

affirm.

            A defendant challenging the sufficiency of the evidence

faces a heavy burden.   See United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).       “[A]n appellate court’s reversal of a

conviction on grounds of insufficiency of evidence should be

‘confined to cases where the prosecution’s failure is clear.’”

United States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984) (quoting

Burks v. United States, 437 U.S. 1, 17 (1978)).         In reviewing a

sufficiency challenge, “[t]he verdict of a jury must be sustained

if there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60,   80   (1942).   “[S]ubstantial   evidence   is   evidence   that   a

reasonable finder of fact could accept as adequate and sufficient


                                - 2 -
to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”   United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc).

               In evaluating the sufficiency of the evidence, we do not

“weigh the evidence or review the credibility of the witnesses.”

United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).                    Where

the evidence supports differing reasonable interpretations, the

jury decides which interpretation to believe.                   Id.     Furthermore,

“[t]he Supreme Court has admonished that we not examine evidence in

a piecemeal fashion, but consider it in cumulative context.”

Burgos,   94     F.3d   at    863    (citations     omitted).      “The     focus    of

appellate review, therefore, . . . is on the complete picture,

viewed    in    context      and    in   the     light   most   favorable    to     the

Government, that all of the evidence portrayed.”                  Id.

               We find there was substantial evidence to support the

finding that Southern had knowledge the firearms were stolen.                        In

addition,      there    is   no     merit   to    Southern’s    challenge    to     the

interstate nexus requirement. United States v. Gallimore, 247 F.3d

134, 137-38 (4th Cir. 2001).                We also find Southern’s sentence

reasonable.      United States v. Green, 436 F.3d 449, 457 (4th Cir.),

cert. denied, 126 S. Ct. 2309 (2006).

               Accordingly, we affirm the convictions and sentence.                  We

dispense with oral argument because the facts and legal contentions




                                         - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -